In re Lee, Samuel J.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 345-733.
Motion for release without bail denied. A hearing on defense motions filed in November, 1990 and thereafter is scheduled for July 19, 1991. The district court is ordered to reconsider relator’s motion for release without bail pursuant to La.C.Cr.P. art. 701 on that date, in the event that the hearing scheduled on defense motions do not take place.